MEMO ENDORSEDV      Case 1:20-cv-09856-VEC Document 16 Filed 03/04/21 Page 1 of 1

             Valli Kane & Vagnini
                                           E MPLOYEE R IGHTS A TTORNEYS

  600 Old Country Road                                                                              Tel: (516) 203-7180
  Suite 519                                                                                         Fax: (516) 706-0248
  Garden City, NY 11530                                                                            www.vkvlawyers.com
                                                                       March 4, 2021
                                                                                          USDC SDNY
         VIA ECF                                                                          DOCUMENT
         The Honorable Valerie E. Caproni                                                 ELECTRONICALLY FILED
         United States District Court                                                     DOC #:
         Southern District of New York                                                    DATE FILED: 
         500 Pearl Street
         New York, New York 10007-1312
                 Re:      Katz v. Equinox Holdings, Inc.
                          Case No.: 1:20-CV-09856-VEC
         Dear Judge Caproni:

                 We represent Plaintiff Monique Katz in the above-captioned matter. We write jointly with
         Defendant Equinox Holdings, Inc. to respectfully request an extension of time to mediate. On
         January 25, 2021, the Court issued its Mediation Referral Order (the “Order”) requiring that
         mediation occur within sixty (60) days of the Order or March 26, 2021. See Dkt. No. 11. On
         February 16, 2021, Colleen Faulkner opted-in to this action as a party plaintiff. See Dkt. No. 12.
         Two days (2) later, the Parties jointly requested an extension of time to produce the documents
         and information set forth in the Order from February 22, 2021, to March 8, 2021, which was
         graciously granted by the Court. See Dkt. Nos. 13-14. As a result of Ms. Faulkner’s recent addition
         to this matter, the Parties respectfully request that they be permitted to mediate on or before April
         26, 2021, and to provide a mediator schedule on or before March 17, 2021.

                 This is the Parties’ second request for an extension of time regarding the Order and the
         Parties’ first request for an extension of time to mediate. This request is not made for the purposes
         of delay and it does not affect any other deadlines.

         We thank Your Honor for your time and consideration.

                                                                       Respectfully submitted,

                                                                       /s/ Alexander M. White
                                                                       Alexander M. White
         cc:     Noel P. Tripp, Esq. <Via ECF>
                 Heather C. Hili, Esq. <Via ECF>

  $SSOLFDWLRQ*5$17('7KHSDUWLHVDUHLQVWUXFWHGWRFRQIHUZLWKWKHLUDVVLJQHGPHGLDWRURULIRQHKDVQRW\HW
  EHHQDVVLJQHGZLWKWKHGLVWULFW VPHGLDWLRQRIILFHIRUVSHFLILFVFKHGXOLQJUHTXHVWV
 SO ORDERED.



                                
                                
 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE
